COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00360-CV

In re B.L.                                §     Original Proceeding

                                          §     From the 233rd District Court

                                          §     of Tarrant County (233-515485-12)

                                          §     November 17, 2016

                                          §     Opinion by Justice Walker


                                  JUDGMENT

      This court has considered the petition for writ of habeas corpus filed by

relator B.L. We grant the petition for writ of habeas corpus in part and deny in

part. We grant the relief sought by relator to the extent we declare the January 5,

2016 order of commitment, the February 17, 2016 order for issuance of a capias,

and a capias issued February 17, 2016 void. All other relief sought in relator’s

petition for writ of habeas corpus is denied.

      It is further ordered that all parties shall bear their own costs of this

proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker___________________
                                        Justice Sue Walker